Cite as: 589 U. S. ____ (2019)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
 ALLEN E. PEITHMAN, JR., ET AL. v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
             No. 19–16. Decided November 18, 2019

   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, dissenting from denial of certiorari.
   In Honeycutt v. United States, 581 U. S. ___ (2017), this
Court held that joint-and-several liability is not permitted
under 98 Stat. 2045, 21 U.S. C. §853(a)(1), which mandates
forfeiture of “property constituting, or derived from, any
proceeds the person obtained, directly or indirectly, as the
result of ” certain drug crimes. 581 U. S., at ___ (slip op.,
at 1). The Court of Appeals for the Third Circuit has since
held that the reasoning of Honeycutt “appl[ies] with equal
force” to 18 U.S. C. §981(a)(1)(C), which is worded almost
identically to 21 U.S. C. §853(a)(1). United States v. Gjeli,
867 F.3d 418, 428 (2017).
   In this case, the Court of Appeals for the Eighth Circuit
reached a contrary conclusion. 917 F.3d 635, 652–653
(2019). It upheld a joint-and-several forfeiture order
against petitioners under §981(a)(1)(C), reasoning that
Honeycutt does not apply to that provision. See 917 F.3d,
at 652–653. The Government now concedes error. Accord-
ing to the Government, there is no “distinguishing 18
U.S. C. 981 from 21 U.S. C. 853 for purposes of joint and
several liability.” Brief in Opposition 6; see also id., at 10
(“[T]he government has agreed that Honeycutt’s reasoning
applies to Section 981(a)(1)(C)”). Nevertheless, the Govern-
ment maintains that there is an independent ground for the
imposition of joint-and-several liability under §981(a)(1)(C).
See id., at 6–9. The Eighth Circuit, however, never ad-
dressed that proffered alternative ground for affirmance.
2               PEITHMAN v. UNITED STATES

                   SOTOMAYOR, J., dissenting

  Because the Government now concedes that the rationale
of Honeycutt applies equally to §981(a)(1)(C) as it does to
§853(a)(1), I would grant the petition for certiorari, vacate
the judgment below, and remand the case to allow the
Eighth Circuit to reconsider its decision in light of the Gov-
ernment’s concession.